         Case 1:18-cr-00340-LGS Document 484 Filed 04/01/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                   The application is GRANTED. By April 13, 2021, the parties shall file a joint
                                   letter proposing next steps.
March 31, 2021
VIA ECF AND EMAIL                  SO ORDERED
Honorable Lorna B. Schofield
United States District Judge       Dated: April 1, 2021
Southern District of New York             New York, New York
40 Foley Square
New York, New York 10007

                 Re: United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s March 29, 2021 Order (Dkt. 481) in this case, seven victims of the
defendants’ fraud on Centra Tech investors (“Claimants”) have filed an amended third-party
petition claiming an interest in a portion of the 100,000 Ether units that defendant Sharma forfeited
his legal interest in to the Government. The Government respectfully submits this letter, with the
consent of the Claimants through their counsel, to jointly request a one-week extension of the
deadline set by the March 29 Order for the parties to file a joint letter proposing next steps for any
ancillary proceedings on the amended petition, from April 6, 2021 to April 13, 2021. The
requested extension is needed to give the Government additional time to internally discuss the
possibility of resolving the amended petition through a settlement to avoid further litigation.
Accordingly, the Government and Claimants jointly request that the deadline for their joint letter
proposing next steps be extended to April 13, 2021.

                                               Respectfully submitted,

                                               ILAN T. GRAFF
                                               Attorney for the United States
                                               Acting Under 28 U.S.C. § 515

                                           by: _/s/ ________________________________
                                               Samson Enzer / Negar Tekeei / Daniel Loss
                                               Assistant United States Attorneys
                                               212-637-2342 / -2482 / -6527

cc: Donald J. Enright, Esq.
    All other counsel of record
